Case 0:16-cr-60201-BB Document 169 Entered on FLSD Docket 09/10/2020 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                Case No. 16-cr-60201-BLOOM/Valle

 UNITED STATES OF AMERICA,

        Plaintiff,
 v.

 YASEEN ABDUL-WAHHAB,

       Defendant.
 _______________________________/

                                               ORDER

        THIS CAUSE is before the Court upon Defendant Yaseen Abdul-Wahhab’s

 (“Defendant”) Motion for Compassionate Release, ECF No. [167] (“Motion”). The Government

 filed a Response in opposition, ECF No. [168] (“Response”), and Defendant did not file any reply.

 The Court has carefully reviewed the Motion, all opposing and supporting submissions, the record

 in this case, and the applicable law, and is otherwise fully advised. For the reasons discussed below,

 the Motion is denied.

      I. BACKGROUND

        On September 28, 2017, Defendant was sentenced to a term of imprisonment of 145

 months, followed by three years of supervised release, for the importation of a detectable amount

 of cocaine in violation of 21 U.S.C. § 952(a). ECF Nos. [150] & [152]. Defendant is currently

 housed at Yazoo City Low FCI in Yazoo City, Mississippi, and is scheduled to be released from

 custody in October 26, 2026.

        Defendant now files the instant Motion requesting compassionate release due to the

 ongoing COVID-19 pandemic, arguing that his advanced age and underlying medical

 conditions — namely, diabetes, apnea, high blood pressure, obesity, and asthma — put him at an
Case 0:16-cr-60201-BB Document 169 Entered on FLSD Docket 09/10/2020 Page 2 of 8
                                                               Case No. 16-cr-60201-BLOOM/Valle


 increased risk of contracting a severe case of the virus. As such, Defendant requests that this Court

 modify his sentence to time served or home confinement. The Government, however, strongly

 opposes the relief Defendant requests, and argues that compassionate release is inappropriate in

 this case because Defendant’s claimed medical conditions are not supported by his medical records

 and he still poses a danger to the community.

        SARS-CoV-2, the novel coronavirus, and COVID-19, the disease it causes, have spread

 across the world and have impacted every person’s life. The United States is currently reporting

 more confirmed cases of COVID-19 and resulting deaths than any other country, with more than

 6,310,000 confirmed cases and over 189,000 reported deaths as of September 9, 2020.1 The

 COVID-19 pandemic poses a serious danger to society at large. Moreover, COVID-19 poses a

 higher risk to incarcerated individuals who are unable to practice public health precautions that are

 otherwise available to the general public, such as social distancing practices.

        As a result of this dynamic, unpredictable, and unprecedented situation, Attorney General

 William Barr has urged the Bureau of Prisons (“BOP”) to move vulnerable inmates out of penal

 institutions and into home confinement, where appropriate. See Mem. from Attorney Gen. William

 Barr for Dir. of Bureau of Prisons re: Increasing Use of Home Confinement at Institutions Most

 Affected by COVID-19 (Apr. 3, 2020), https://www.justice.gov/file/1266661/download

 (“Memorandum”). The Memorandum identifies several facilities that have been particularly

 affected and should be given priority in the BOP’s consideration of implementing home

 confinement, including FCI Oakdale, FCI Danbury, and FCI Elkton. Id. at 1. The Attorney General

 makes the express finding that extant emergency conditions are materially affecting BOP

 functioning, and directs the BOP to immediately maximize transfers to home confinement for all


 1
  Cases of Coronavirus Disease (COVID-19) in the U.S., Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated Sept. 9, 2020).


                                                   2
Case 0:16-cr-60201-BB Document 169 Entered on FLSD Docket 09/10/2020 Page 3 of 8
                                                               Case No. 16-cr-60201-BLOOM/Valle


 eligible inmates at the specifically named facilities and other similarly situated facilities where

 COVID-19 is materially affecting operations. Id. The Memorandum further directs the BOP to

 review all inmates who have COVID-19 risk factors, as established by the Centers for Disease

 Control and Prevention (“CDC”), to determine their suitability for home confinement, while also

 emphasizing the importance of protecting the public from individuals who may pose a danger to

 society, and recognizing the need to avoid over-burdening law enforcement with “the

 indiscriminate release of thousands of prisoners onto the streets without any verification that those

 prisoners will follow the laws when they are released . . . and that they will not return to their old

 ways as soon as they walk through the prison gates.” Id. at 2-3. Finally, the Memorandum stresses

 the need for careful and individualized determinations regarding the propriety of releasing any

 given inmate to home confinement and discourages indiscriminate releases. Id. at 3.

    II. DISCUSSION

        “Generally, a court ‘may not modify a term of imprisonment once it has been imposed.’”

 United States v. Pubien, 805 F. App’x 727, 729 (11th Cir. 2020) (quoting 18 U.S.C. § 3582(c)).

        “The authority of a district court to modify an imprisonment sentence is narrowly
        limited by statute.” [United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.
        2010)]. Section 3582(c) of Title 18 provides that the district court may not modify
        a defendant’s imprisonment sentence except: (1) if the Bureau of Prisons files a
        motion and extraordinary or compelling circumstances warrant modification or if
        the defendant is at least 70 years old and has served 30 years in prison; (2) if the
        modification is expressly permitted by statute or Federal Rule of Criminal
        Procedure 35; or (3) if the defendant’s original sentencing range has subsequently
        been lowered as a result of an amendment to the Guidelines by the Sentencing
        Commission. 18 U.S.C. § 3582(c).

 United States v. Shaw, 711 F. App’x 552, 554-55 (11th Cir. 2017); see also United States v.

 Celedon, 353 F. App’x 278, 280 (11th Cir. 2009); United States v. Diaz-Clark, 292 F.3d 1310,

 1316-18 (11th Cir. 2002). Thus, “[t]he law is clear that the district court has no inherent authority

 to modify a sentence; it may do so only when authorized by a statute or rule.” United States v.



                                                   3
Case 0:16-cr-60201-BB Document 169 Entered on FLSD Docket 09/10/2020 Page 4 of 8
                                                               Case No. 16-cr-60201-BLOOM/Valle


 Rivas, 800 F. App’x 742, 745 (11th Cir. 2020) (quoting United States v. Puentes, 803 F.3d 597,

 605-06 (11th Cir. 2015)); see also United States v. Llewlyn, 879 F.3d 1291, 1296-97 (11th Cir.

 2018) (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

        Defendant seeks relief under the compassionate release provision, 18 U.S.C.

 § 3582(c)(1)(A), which provides:

        (c) Modification of an imposed term of imprisonment.— The court may not modify
        a term of imprisonment once it has been imposed except that—
        (1) in any case—
        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment
        (and may impose a term of probation or supervised release with or without
        conditions that does not exceed the unserved portion of the original term of
        imprisonment), after considering the factors set forth in section 3553(a) [18 U.S.C.
        § 3553(a)] to the extent that they are applicable, if it finds that—
                (i) extraordinary and compelling reasons warrant such a reduction . . . .
                ....
        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A)(i).

        Under the relevant Sentencing Guidelines policy statement, the Court “may reduce a term

 of imprisonment . . . if, after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent

 they are applicable, the court determines that . . . extraordinary and compelling reasons warrant a

 reduction.” U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018). The

 Sentencing Guidelines add that the Court should reduce a sentence only if the “defendant is not a

 danger to the safety of any other person or to the community.” Id.

        Section 3582 sets out the order in which this Court should analyze a criminal
        defendant’s entitlement to a sentencing reduction. First, when the defendant brings
        the motion himself, the Court must ascertain whether he “has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
        on the defendant’s behalf or [whether there has been a] lapse of 30 days from the
        receipt of such a request by the warden of the defendant’s facility, whichever is


                                                   4
Case 0:16-cr-60201-BB Document 169 Entered on FLSD Docket 09/10/2020 Page 5 of 8
                                                               Case No. 16-cr-60201-BLOOM/Valle


        earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[] the factors
        set forth in section 3553(a) to the extent that they are applicable.” Id. Third, the
        Court should turn to the “extraordinary and compelling reasons” test, as outlined in
        U.S.S.G. § 1B1.13 cmt. n.1. And fourth, the Court should determine whether the
        defendant poses a “danger to the safety of any other person or to the community,
        as provided in 18 U.S.C. § 3142(g).” Id.

 United States v. Stuyvesant, No. 09-60184-CR, 2020 WL 1865771, at *2 (S.D. Fla. Apr. 14, 2020).

 Thus, in order to grant Defendant’s request pursuant to § 3582(c)(1)(A), the Court must: (1) find

 that Defendant has exhausted his administrative remedies with the BOP; (2) weigh the relevant

 § 3553(a) factors; (3) conclude that extraordinary and compelling reasons warrant compassionate

 release in this case; and (4) determine that Defendant is not a danger to the community. Moreover,

 Defendant bears the burden of establishing that compassionate release is warranted. See United

 States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (explaining that “a defendant, as the

 § 3582(c)(2) movant, bears the burden of establishing that” compassionate release is warranted,

 but that, even where a defendant satisfies this burden, “the district court still retains discretion to

 determine whether a sentence reduction is warranted”).

        As an initial matter, the Court recognizes that Defendant has exhausted his administrative

 remedies. In particular, as the Government concedes, Defendant submitted two requests for

 compassionate release on April 14, 2020, and May 6, 2020, which have gone unanswered. See

 ECF No. [168] at 18. Thus, the exhaustion requirement is satisfied in this case. Nevertheless, as

 explained below, Defendant has failed to satisfy the other factors required to demonstrate that

 compassionate release is warranted.

        With regard to the “extraordinary and compelling reasons” test, Defendant explains that he

 is 50 years old and he is particularly vulnerable to the risk of contracting COVID-19 because he

 suffers from diabetes, hypertension, asthma, and apnea. Remarkably, although the Government

 attaches Defendant’s medical records specifically denoting medical treatment for these four



                                                   5
Case 0:16-cr-60201-BB Document 169 Entered on FLSD Docket 09/10/2020 Page 6 of 8
                                                               Case No. 16-cr-60201-BLOOM/Valle


 conditions, it disingenuously argues that these medical conditions are “unsupported” by the BOP

 medical records. See ECF No. [168] at 18-20. The Government’s argument regarding Defendant’s

 allegedly unsubstantiated medical conditions is plainly discredited by the medical records that it

 attaches to its Response. ECF No. [168-2]. CDC guidance indicates that individuals with Type 2

 diabetes are at an increased risk of severe illness from COVID-19, and that individuals with

 moderate to severe asthma and hypertension or high blood pressure may be at an increased risk of

 severe illness from COVID-19.2 Certainly, Defendant’s Type 2 diabetes, coupled with his asthma,

 apnea, and hypertension, present significant health conditions that place Defendant at an increased

 risk of severe illness due to COVID-19, and the Court takes these conditions seriously, despite the

 Government’s arguments to the contrary. Nevertheless, the Court notes that, at present, there are

 zero inmates who have tested positive for COVID-19 at Yazoo City Low FCI, where Defendant

 is currently housed.3 Thus, while the Court is sympathetic to Defendant’s health conditions and

 his concerns regarding COVID-19 outbreaks in prison facilities, as explained below, these

 conditions are insufficient to warrant release, given the § 3553(a) sentencing factors.

        The applicable sentencing factors under § 3553(a) include:

        (1) the nature and circumstances of the offense and the history and characteristics
        of the defendant;
        (2) the need for the sentence imposed—
                (A) to reflect the seriousness of the offense, to promote respect for the law,
                and to provide just punishment for the offense;
                (B) to afford adequate deterrence to criminal conduct;
                (C) to protect the public from further crimes of the defendant; and


 2
    People with Certain Medical Conditions, Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
 conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
 ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last updated Aug. 14, 2020).
 3
   Although 89 inmates have historically tested positive for COVID-19 at Yazoo City Low FCI, the BOP
 reports that there are currently no positive inmate cases of COVID-19 at this facility. COVID-19 Cases,
 Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited Sept. 9, 2020).


                                                   6
Case 0:16-cr-60201-BB Document 169 Entered on FLSD Docket 09/10/2020 Page 7 of 8
                                                             Case No. 16-cr-60201-BLOOM/Valle


                (D) to provide the defendant with needed educational or vocational training,
                medical care, or other correctional treatment in the most effective manner;
        (3) the kinds of sentences available;
        (4) the kinds of sentence and the sentencing range established for—
                (A) the applicable category of offense committed by the applicable category
                of defendant as set forth in the guidelines . . . .
        ....
        (6) the need to avoid unwarranted sentence disparities among defendants with
        similar records who have been found guilty of similar conduct; and
        (7) the need to provide restitution to any victims of the offense.

 18 U.S.C. § 3553(a).

        At the time of sentencing, the Court concluded that a term of imprisonment of 145 months

 was appropriate in this case, in light of the § 3553(a) factors. In particular, this term of

 imprisonment was imposed due, in part, to Defendant’s criminal history and tendency for

 recidivism and his problematic conduct after his arrest—namely, the assessment of an obstruction

 of justice enhancement against Defendant. At the time of sentencing, the Defendant had a total of

 nine criminal history points and presents a length criminal history that further buttresses this

 Court’s concerns regarding the adequacy of a reduced sentence. Specifically, Defendant’s criminal

 history as an adult includes convictions for multiple burglaries, criminal possession of stolen

 property, criminal trespass, unauthorized use of a vehicle, theft by taking, aggravated unlicensed

 operation of a motor vehicle, driving while license suspended, and attempted grand larceny in the

 third degree. See id. at 8-13 (presentence investigation report detailing Defendant’s criminal

 convictions). His history also includes multiple violations of probation and parole. This repeated

 history of recidivism, coupled with his conduct during the underlying criminal offense in this case

 and his post-arrest conduct, demonstrates a clear need for the lengthy sentence imposed to promote

 just punishment, respect for the law, and deterrence of future criminal conduct. A reduction of this

 sentence by over six years would not serve the goals of § 3553(a).




                                                  7
Case 0:16-cr-60201-BB Document 169 Entered on FLSD Docket 09/10/2020 Page 8 of 8
                                                              Case No. 16-cr-60201-BLOOM/Valle


        Thus, it is evident from Defendant’s characteristics and history—both his criminal history

 and conduct in this case—that a reduction of Defendant’s sentence would be contrary to the goals

 of § 3553(a) and would not promote any deterrence or respect for the law. Moreover, the Court is

 unpersuaded that Defendant requires a reduction in sentence of over six years, given his history

 and characteristics, and particularly in light of the current absence of inmate cases of COVID-19

 at Yazoo City Low FCI. Thus, upon consideration of the § 3553(a) sentencing factors, the Court

 finds that modification is not warranted.

        As discussed above, Defendant has failed to demonstrate that a sentence modification is

 warranted in this case and his Motion is therefore denied.

    III. CONCLUSION

        Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion, ECF No.

 [167], is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on September 9, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Yaseen Abdul-Wahhab
 13409-104
 Yazoo City Low
 Federal Correctional Institution
 Inmate Mail/Parcels
 Post Office Box 5000
 Yazoo City, MS 39194




                                                 8
